Citation Nr: 1026708	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neurological symptoms of 
the lower extremities, on the basis that such symptoms are 
manifestations/complications associated with the Veteran's 
service-connected myofascial lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1942 to December 1945, and had additional service in the 
reserves.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and October 2009 rating 
decisions of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2009, the case was remanded 
for additional development to determine whether the Veteran was 
entitled to a separate compensable rating for neurological 
symptoms associated with his service-connected myofascial lower 
back pain.

Initially, a discussion of the case's procedural history is 
necessary.  In September 2006, the RO granted the Veteran's claim 
of service connection for myofascial lower back pain, rated 20 
percent, effective April 29, 2005.  The Veteran disagreed with 
the rating assigned.  In a decision issued in September 2009, the 
Board denied the Veteran's claim for a rating in excess of 20 
percent for myofascial lower back pain, but remanded the matter 
of whether the Veteran was entitled to a separate compensable 
rating for neurological symptoms associated with his service-
connected myofascial lower back pain for further development.  In 
particular, the Board noted that governing regulations provide 
for separate evaluations under an appropriate diagnostic code for 
any associated objective neurological disabilities (38 C.F.R. 
§ 4.71, General Rating Formula for Rating Diseases and Injuries 
of the Spring, Note 1), and noted also that the evidence of 
record showed that the Veteran had a diagnosis of peripheral 
neuropathy, but had not been afforded a VA examination to 
determine whether he had any neurological symptoms associated 
with his service-connected myofascial lower back pain.  In an 
April 2010 supplemental statement of the case (SSOC), it was 
determined that a separate compensable evaluation for 
neurological symptoms could not be assigned because the evidence 
of record did not establish that the Veteran's peripheral 
neuropathy was related to his service-connected myofascial lower 
back pain, or that he had any other neurological disability that 
was related to his service-connected disability.

In an October 2009 rating decision, service connection for 
peripheral neuropathy of the bilateral lower extremities, claimed 
as secondary to the Veteran's service-connected myofascial lower 
back pain, was denied (on the basis that the evidence of record 
did not show that the Veteran's peripheral neuropathy was related 
to his service-connected myofascial lower back pain, or that it 
had its onset in service).

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any appellate 
review on the other claim meaningless and a waste of judicial 
resources, the two claims are inextricably intertwined.  Here, it 
is clear that any decision rendered in the matter of whether the 
Veteran is entitled to a separate compensable rating for 
neurological symptoms associated with his service-connected 
myofascial lower back pain would have a significant impact on the 
matter of whether he is entitled to service connection for 
peripheral neuropathy of the bilateral lower extremities.  
Significantly, both claims were denied (in part) because the 
evidence failed to show that the Veteran's peripheral neuropathy 
was related to his service-connected disability.  Accordingly, 
the Board has consolidated the two claims and re-characterized 
them as listed on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following sequence 
is required: There must be a decision by the RO, the claimant 
must express timely disagreement with the decision (by filing an 
NOD within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, the 
appellant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The Veteran's claim for service connection for neurological 
symptoms of the lower extremities, on the basis that such 
symptoms are manifestations/complications associated with the 
Veteran's service-connected myofascial lower back pain was denied 
in an October 2009 rating decision and in an April 2010 SSOC.  In 
June 2010, the Veteran's representative submitted written 
argument disagreeing with these decisions.  See 38 C.F.R. 
§ 20.201 (explaining that an NOD is a "written communication" 
from a claimant or his representative expressing disagreement 
with an adjudicative determination by an agency of original 
jurisdiction).  The RO has not issued an SOC in this matter.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this 
occurs, the Board must remand the case and instruct the RO that 
the issue remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.  The Veteran is advised that his claim of 
entitlement to service connection for neurological symptoms of 
the lower extremities, on the basis that such symptoms are 
manifestations/complications associated with his service-
connected myofascial lower back pain, is not before the Board at 
this time, and will be before the Board only if he timely files a 
substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should review the file and issue an 
appropriate SOC in the matter of service 
connection for neurological symptoms of the 
lower extremities, on the basis that such 
symptoms are manifestations/complications 
associated with the Veteran's service-
connected myofascial lower back pain.  The 
appellant must be advised of the time limit 
for filing a substantive appeal, and that, in 
order for the Board to have jurisdiction in 
this matter, he must submit a timely 
substantive appeal.  If he timely perfects an 
appeal in this matter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

